
	

114 HR 4191 IH: United States Virgin Islands College Access Act of 2015
U.S. House of Representatives
2015-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4191
		IN THE HOUSE OF REPRESENTATIVES
		
			December 8, 2015
			Ms. Plaskett introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To establish a program that enables college-bound residents of the United States Virgin Islands to
			 have greater choices among institutions of higher education, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the United States Virgin Islands College Access Act of 2015. 2.PurposeIt is the purpose of this Act to establish a program that enables college-bound residents of the United States Virgin Islands to have greater choices among institutions of higher education.
		3.Public school grants
			(a)Grants
 (1)In generalFrom amounts appropriated under subsection (i), the Governor shall award grants to eligible institutions that enroll eligible students to pay the difference between the tuition and fees charged for in-State students and the tuition and fees charged for out-of-State students on behalf of each eligible student enrolled in the eligible institution.
 (2)Maximum student amountsThe amount paid on behalf of an eligible student under this section shall be— (A)not more than $10,000 for any one award year (as defined in section 481 of the Higher Education Act of 1965 (20 U.S.C. 1088)); and
 (B)not more than $50,000 in the aggregate. (3)ProrationThe Governor shall prorate payments under this section for students who attend an eligible institution on less than a full-time basis.
				(b)Reduction for insufficient appropriations
 (1)In generalIf the funds appropriated pursuant to subsection (i) for any fiscal year are insufficient to award a grant in the amount determined under subsection (a) on behalf of each eligible student enrolled in an eligible institution, then the Governor, in consultation with the Secretary of Education, shall—
 (A)first, ratably reduce the amount of the tuition and fee payment made on behalf of each eligible student who has not received funds under this section for a preceding year; and
 (B)after making reductions under subparagraph (A), ratably reduce the amount of the tuition and fee payments made on behalf of all other eligible students.
 (2)AdjustmentsThe Governor, in consultation with the Secretary of Education, may adjust the amount of tuition and fee payments made under paragraph (1) based on—
 (A)the financial need of the eligible students to avoid undue hardship to the eligible students; or (B)undue administrative burdens on the Governor.
 (3)Further adjustmentsNotwithstanding paragraphs (1) and (2), the Governor may prioritize the making or amount of tuition and fee payments under this subsection based on the income and need of eligible students.
 (c)DefinitionsIn this section: (1)Eligible institutionThe term eligible institution means an institution that—
 (A)is a public four-year institution of higher education located in one of the several States, the District of Columbia, Puerto Rico, or Guam;
 (B)is eligible to participate in the student financial assistance programs under title IV of the Higher Education Act of 1965 (20 U.S.C. 1070 et seq.); and (C)enters into an agreement with the Governor containing such terms and conditions as the Governor and institution may jointly specify, including a requirement that the institution use the funds made available under this section to supplement and not supplant assistance that otherwise would be provided to eligible students from the United States Virgin Islands.
 (2)Eligible studentThe term eligible student means an individual who— (A)was domiciled in the United States Virgin Islands for not less than the 12 consecutive months preceding the commencement of the freshman year at an institution of higher education;
 (B)graduated from a secondary school in the United States Virgin Islands, or received the recognized equivalent of a secondary school diploma while domiciled in the United States Virgin Islands, on or after January 1, 2013;
 (C)begins the individual’s undergraduate course of study within the three calendar years (excluding any period of service on active duty in the Armed Forces, or service under the Peace Corps Act (22 U.S.C. 2501 et seq.) or subtitle D of title I of the National and Community Service Act of 1990 (42 U.S.C. 12571 et seq.)) of graduation from a secondary school, or obtaining the recognized equivalent of a secondary school diploma;
 (D)is enrolled or accepted for enrollment, on at least a half-time basis, in a baccalaureate degree or other program (including a program of study abroad approved for credit by the institution at which such student is enrolled) leading to a recognized educational credential at an eligible institution;
 (E)if enrolled in an eligible institution, is maintaining satisfactory progress in the course of study the student is pursuing in accordance with section 484(c) of the Higher Education Act of 1965 (20 U.S.C. 1091(c));
 (F)while enrolled in an eligible institution, maintains the United States Virgin Islands as the individual’s principal place of residence for purposes of the laws of the United States Virgin Islands; and
 (G)has not completed the individual’s first undergraduate baccalaureate course of study. (3)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (4)GovernorThe term Governor means the Governor of the United States Virgin Islands. (5)Secondary schoolThe term secondary school has the meaning given that term under section 14101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 8801).
 (6)SecretaryThe term Secretary means the Secretary of Education. (d)ConstructionNothing in this Act shall be construed to require an institution of higher education to alter the institution’s admissions policies or standards in any manner to enable an eligible student to enroll in the institution.
 (e)ApplicationsEach student desiring a tuition payment under this section shall submit an application to the eligible institution at such time, in such manner, and accompanied by such information as the eligible institution may require.
			(f)Administration of Program
 (1)In generalThe Governor shall carry out the program under this section in consultation with the Secretary. The Governor may enter into a grant, contract, or cooperative agreement with another public or private entity to administer the program under this section if the Governor determines that doing so is a more efficient way of carrying out the program.
 (2)Policies and proceduresThe Governor, in consultation with institutions of higher education eligible for participation in the program authorized under this section, shall develop policies and procedures for the administration of the program.
 (3)Memorandum of agreementThe Governor and the Secretary shall enter into a Memorandum of Agreement that describes— (A)the manner in which the Governor shall consult with the Secretary with respect to administering the program under this section; and
 (B)any technical or other assistance to be provided to the Governor by the Secretary for purposes of administering the program under this section (which may include access to the information in the common financial reporting form developed under section 483 of the Higher Education Act of 1965 (20 U.S.C. 1090)).
 (g)Governor’s ReportThe Governor shall report to Congress annually regarding— (1)the number of eligible students attending each eligible institution and the amount of the grant awards paid to those institutions on behalf of the eligible students;
 (2)the extent, if any, to which a ratable reduction was made in the amount of tuition and fee payments made on behalf of eligible students; and
 (3)the progress in obtaining recognized academic credentials of the cohort of eligible students for each year.
 (h)GAO ReportBeginning on the date of the enactment of this Act, the Comptroller General of the United States shall monitor the effect of the program assisted under this section on educational opportunities for eligible students. The Comptroller General shall analyze whether eligible students had difficulty gaining admission to eligible institutions because of any preference afforded in-State residents by eligible institutions, and shall expeditiously report any findings regarding such difficulty to Congress and the Governor. In addition, the Comptroller General shall—
 (1)analyze the extent to which there are an insufficient number of eligible institutions to which United States Virgin Islands students can gain admission, including admission aided by assistance provided under this Act, due to—
 (A)caps on the number of out-of-State students the institution will enroll; (B)significant barriers imposed by academic entrance requirements (such as grade point average and standardized scholastic admissions tests); and
 (C)absence of admission programs benefitting minority students; and (2)report the findings of the analysis described in paragraph (1) to Congress and the Governor.
 (i)Authorization of AppropriationsThe United States Virgin Islands is authorized to appropriate to carry out this section, out of non-Federal funds of the United States Virgin Islands, $10,000,000 for each of the fiscal years 2015 through 2020, and such sums as may be necessary for each of the succeeding fiscal years. Such funds shall remain available until expended.
 (j)Effective DateThis section shall take effect with respect to payments for periods of instruction that begin on or after January 1, 2015.
			4.General requirements
 (a)PersonnelThe Secretary of Education shall arrange for the assignment of an individual, pursuant to subchapter VI of chapter 33 of title 5, United States Code, to serve as an adviser to the Governor with respect to the programs assisted under this Act.
 (b)Administrative ExpensesThe Governor may use not more than 5 percent of the funds made available for a program under section 3 for a fiscal year to pay the administrative expenses of a program under section 3 for the fiscal year. (c)Inspector General ReviewEach of the programs assisted under this Act shall be subject to audit and other review by the Inspector General of the Department of Education in the same manner as programs are audited and reviewed under the Inspector General Act of 1978 (5 U.S.C. App.).
 (d)GiftsThe Governor may accept, use, and dispose of donations of services or property for purposes of carrying out this Act.
 (e)Maximum Student Amount AdjustmentsThe Governor shall establish rules to adjust the maximum student amounts described in section 3(a)(2)(B) for eligible students described in section 3(c)(2) who transfer between the eligible institutions described in section 3(c)(1)(A).  